LAW OFFICES OF ERIC P. LITTMAN, P.A. 7 OFFICES AT PINECREST SUITE 210 MIAMI, FL 33156 TELEPHONE : FACSIMILE : EMAIL : (305) 663-3333 (305) 668-0003 Elittman@aol.com October 5, 2012 SENT VIA EMAIL: collinska@sec.gov Ms. Kathleen Collins United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re: Pay Mobile, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011, filed April 10, 2012 Form 8-K filed June 12, 2012 File No. 001-16851 Dear Kathy: Please be advised that we are in receipt of your September 25, 2012 letter with respect to Pay Mobile, Inc. and specifically its Form 8-K filed on September 6, 2012.In response to your letter please be advised as follows: 1. We have amended the 8-K to include the Pro-Forma Financial Information requested. I trust that this is responsive to your comments. Very truly yours, /s/Eric P. Littman Eric P. Littman EPL/ica
